Fourth Court of Appeals
                                        San Antonio, Texas
                                               JUDGMENT
                                            No. 04-12-00813-CR

                                           Tracy Devon BROWN,
                                                 Appellant

                                                        v.

                                            The STATE of Texas,
                                                  Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-5633
                         The Honorable Angus McGinty, Judge Presiding 1

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        SIGNED July 30, 2014.


                                                         _____________________________
                                                         Rebeca C. Martinez, Justice




1
 The Honorable Sharon MacRae, former presiding judge of the 290th Judicial District Court, Bexar County, Texas,
conducted the trial in this matter in August 2010. The Honorable Angus McGinty, former presiding judge of the 144th
Judicial District Court, Bexar County, Texas conducted the new punishment hearing and signed the final judgment on
November 16, 2012.